Case 1:19-cv-05650 Document 1-1 Filed 10/07/19 Page 1 of 12 PagelD #: 4

EXHIBIT A
 

(FILED. SUFFOLK COUNTY CLERK 06/03/2019 04:27 PM INDEX, NO. 610539/2019
NYSCEF poc. NO. 1 | : RECEIVED NYSCEF: 06/03/2019

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK.

 

LAUREN IBSEN,
Index No:

Plaintiff,
- against - SUMMONS

STARBUCKS COFFEE COMPANY d/b/a
STARBUCKS,

Defendant.

 

 

 

To the above named defendant:

YOU ARE HEREBY SUMMONED to answer in this action and to serve a copy of your
answer, or, if the complaint is not served with this summons, to serve a notice of appearance, on
the plaintiff(s)’ attorneys within 20 days after the service of this summons, exclusive of the day of
service (or within 30 days after the service is complete if this summons is not personally delivered
to you within the State of New York); and in case of your failure to appear or answer, judgment
will be taken against you by default for the relief demanded in the complaint.

Plaintiff designates Suffolk County as the place of trial.
The basis of the venue is the residence of the plaintiff.

Plaintiff resides at 73 Saddle Rock Road, East Setauket, New“¥¢

   

Dated: May 29, 2019

  
  

 

Matthew Saliba, Esq.
Attorneys for Rlatntiff
8 West 38th Street, Suite 1002

New York, New Yeérk 10018
(212) 642-0950

{ File: 11835

Defendant’s addresses:

STARBUCKS COFFEE COMPANY c/o United States Corporation Company, 80 State Street,
Albany, NY 12207— Via Secretary of State

1 of 8
SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF SUFFOLK
LAUREN IBSEN,
Index No:
Plaintiff,
- against ~ SUMMONS

STARBUCKS COFFEE COMPANY d/b/a
STARBUCKS,

Defendant.

 

 

 

To the above named defendant:

YOU ARE HEREBY SUMMONED to answer in this action and to serve a copy of your
answer, or, if the complaint is not served with this summons, to serve a notice of appearance, on
the plaintiff(s)’ attorneys within 20 days after the service of this summons, exclusive of the day of
service (or within 30 days after the service is complete if this summons is not personally delivered
to you within the State of New York); and in case of your failure to appear or answer, judgment
will be taken against you by default for the relief demanded in the complaint.

Plaintiff designates Suffolk County as the place of trial.

The basis of the venue is the residence of the plaintiff.

Dated: May 29, 2019

 

   
 

 
 

8 West 38th Str
New York, New
(212) 642-0950
File: 11835

   

. Defendant’s addresses:

STARBUCKS COFFEE COMPANY c/o United States Corporation Company, 80 State Street,
Albany, NY 12207-—— Via Secretary of State
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK

 

LAUREN IBSEN,
Index No:

Plaintiff,
~ against - VERIFIED COMPLAINT

STARBUCKS COFFEE COMPANY d/b/a
STARBUCKS,

Defendant.

 

 

 

Plaintiff, LAUREN IBSEN, by her attorneys, OK9UN, ODDO & BABAT, P.C., as and for
her Complaint, respectfully alleges, upon information and belief:
1. The plaintiff, LAUREN IBSEN, at all times herein mentioned was and still is a

resident of the County of Suffolk and the State of New York.

2. The defendant, STARBUCKS COFFEE COMPANY d/b/a STARBUCKS
(hereinafter “STARBUCKS”), at all times herein mentioned, was and still is a corporation
organized and existing under the laws of the State of Washington, with its principal place of
business situated in the State of Washington.

3. The defendant, STARBUCKS, was and still is a foreign business corporation duly
authorized to do business in the State of New York.

4, At all times herein mentioned, defendant, STARBUCKS, transacted business
within the State of New York.

5, At all times herein mentioned, defendant, STARBUCKS, substantial revenue from

goods used or consumed or services rendered in the State of New York.

6. At all times herein mentioned, defendant, STARBUCKS, expected or should
reasonably have expected its acts to have consequences in the State of New York.

7. At all times herein mentioned, defendant, STARBUCKS, derived substantial
revenue from interstate or international commerce.

8. The defendant, STARBUCKS, owned the premises, specifically the store, located
at 1238 Deer Park Avenue, North Babylon, New York.

9. At all times herein mentioned, the defendant, STARBUCKS, defendant's servants, -

agents and/or employees, operated the premises located at 1238 Deer Park Avenue, North

Babylon, New York.

10. Atall times herein mentioned, the defendant, STARBUCKS, defendant's servants,

agents and/or employees, maintained the premises located at 1238 Deer Park Avenue, North

Babylon, New York.

11, Atall times herein mentioned, the defendant, STARBUCKS, defendant's servants,

agents and/or employees, managed the premises located at 1238 Deer Park Avenue, North

Babylon, New York.

12. At all times herein mentioned, the defendant, STARBUCKS, defendant's servants,

agents and/or employees, controlled the premises located at 1238 Deer Park Avenue, North

Babylon, New York.

13. At all times herein mentioned, the defendant, STARBUCKS, defendant's servants,

agents and/or employees, supervised the premises located at 1238 Deer Park Avenue, North

Babylon, New York.

14. At all times herein mentioned, it was the duty of the defendant, STARBUCKS,
defendant's servants, agents and/or employees, to maintain said premises located at 1238 Deer

Park Avenue, North Babylon, New York, ina reasonably safe and suitable condition.
15. At all times herein mentioned, it was the responsibility of the defendant,
STARBUCKS, defendant's servants, agents and/or employees, to train, manage, supervise, and/or
control its employees, including but not limited to employees adherence to safety standards,
policies, and protocols.

16. At all times herein mentioned, plaintiff, LAUREN IBSEN was lawfully upon
defendant's premises.

17. On September 1, 2018, at approximately 7:13 a.m., plaintiff, LAUREN IBSEN,
used the drive thru to order a hot tea, while a patron at the defendant’s store, located at 1238 Deer
Park Avenue, North Babylon, New York.

18. On September 1, 2018, at approximately 7:13 a.m., the defendant negligently
affixed the lid to the plaintiff, LAUREN IBSEN’s hot tea, at the defendant’s store, located at 1238
Deer Park Avenue, North Babylon, New York.

19, On September 1, 2018, at approximately 7:13 a.m., the defendant negligently
served hot tea at an unsafe and dangerous temperature to the plaintiff, LAUREN IBSEN, at the
defendant’s store, located at 1238 Deer Park Avenue, North Babylon, New York.

20. On September 1, 2018, at approximately 7:13 a.m., the defendant negligently
served hot tea without a hot cup sleeve to the plaintiff, LAUREN IBSEN, at the defendant’s store,
located at 1238 Deer Park Avenue, North Babylon, New York.

21. On September 1, 2018, at approximately 7:13 a.m., the defendant negligently failed
to secure the lid to the hot tea cup served to the plaintiff, LAUREN IBSEN, at the defendant’s
store, located at 1238 Deer Park Avenue, North Babylon, New York.

22, On September 1, 2018, at approximately 7:13 a.m., an employee negligently

handed the hot tea to the plaintiff, LAUREN IBSEN, at the defendant’s store, located at 1238 Deer
Park Avenue, North Babylon, New York, causing the tea to spill resulting in severe burns to the
plaintiff's left lower extremity. .

23. The above occurrence took place solely as a result of the negligence of the
defendant, STARBUCKS, through their agents, servants and/or employees, with no culpable
conduct on the part of the plaintiff, LAUREN IBSEN.

24, Solely as a result of the defendant's negligence, carelessness and recklessness, the
plaintiff, LAUREN IBSEN was caused to suffer severe and serious personal injuries to mind and
body, and was further subjected to great physical pain and mental anguish.

25. By reason of the foregoing, plaintiff, LAUREN IBSEN, was severely injured and
damaged, sustained severe nervous shock and mental anguish, great physical pain and emotional
upset, some of which injuries are believed to be permanent in nature and duration, and will be
permanently caused to suffer pain, inconvenience and other effects of such injuries. Plaintiff,
LAUREN IBSEN, has incurred and in the future will necessarily incur further hospital and/or
medical expenses in an effort to be cured of said injuries, and will be unable to pursue her usual
duties with the same degree of efficiency as prior to this accident, all to plaintiff's great damage
in an amount which exceeds the monetary jurisdictional limits of all lower Courts which would
otherwise have jurisdiction over this matter.

26. This action falls within one or more of the exemptions set forth in Section 1602 of
the Civil Practice Law and Rules.

27, Due to defendant's negligence, plaintiff, LAUREN IBSEN, is entitled to damages

in an amount which exceeds the monetary jurisdictional limits of all lower Courts which would

otherwise have jurisdiction over this matter.
Case 1:19-cv-05650 Document 1-1 Filed 10/07/19 Page 8 of 12 PagelD #: 11

WHEREFORE, the plaintiff demands judgment awarding damages, in an amount which
exceeds the monetary jurisdictional limits of all lower Courts which would otherwise have
jurisdiction, together with interest, costs and disbursements of this action, and such other and

further relief as this Court deems just and proper.

a & BABAT, P.C.
By: \

~~ Matthew Saliba.\'sq.

Dated: New York, New York
May 29, 2019

   
 
 

8 West 38" Street, Suite 1002
New York, New York 10018
(212) 642-0950

File: 11835
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK

 

LAUREN IBSEN, .
Index No:

Plaintiff,

- against - VERIFICATION

STARBUCKS COFFEE COMPANY d/b/a
STARBUCKS,

Defendant.

 

 

 

STATE OF NEW YORK _)
18S.

COUNTY OF NEW YORK )

The undersigned, an attorney admitted to practice in the Courts of the State of New York,
hereby affirms under the penalties of perjury as follows: ,

That affirmant is the attorney for the plaintiff in the within action; that affirmant has read
the foregoing COMPLAINT and knows the contents thereof; that the same is true to affirmant’s
knowledge, except the matters stated to be alleged on information and belief, and that those matters
affirmant believes to be true. The reason this verification is made by affirmant and not by the
plaintiff is that the plaintiff does not reside in the County in which affirmant maintains an office.
The grounds of belief as to all matters not stated upon affiymant’s knowledge are documents,
correspondence and records maintained in affirmant’s files a ynversations and conferences had

with the plaintiff.

 
   

Dated: New York, New York
May 29, 2019

 
SUPREME COURT OF THE STATE OF NEW-YORK
COUNTY OF KINGS

 

 

x
LAUREN IBSEN,
Plaintiffs,
- against - Index No. 610539/2019
STARBUCKS COFFEE COMPANY dlb/a
STARBUCKS,
Defendants.
x
NOTICE OF ELECTRONIC FILING
(Mandatory Case)

(Uniform Rule § 202.5-bb)
You have received this Notice because:

1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using
the New York State Courts E-filing system (“NYSCEF”), and ,

2) You are a Defendant/Respondent (a party) in this case.

| If you are represented by an attorney:
Give this Notice to your attorney. (Attorneys: see “Information for Attorneys” pg. 2).

| If you are not represented by an attorney:
You will be served with all documents in paper and you must serve and file your
documents in paper, unless you choose to participate in e-filing.

If you choose to participate in e-filing, you must have access to a computer and a
scanner or other device to convert documents into electronic format, a connection
to the internet, and an e-mail address to receive service of documents.

The benefits of participating in e-filing include:
! serving and filing your documents electronically
| free access to view and print your e-filed documents
| limiting your number of trips to the courthouse
! paying any court fees on-line (credit card needed)

To register for e-filing or for more information about how e-filing works:

| visit: www.nycourts.gov/efile-unrepresented or

| contact the Clerk's Office or Help Center at the court where the case was filed. Court
contact information can be found at www.nycourts.gov

Page 1 of 2 EFM-1
To.find legal information to help you repfesent yourself visit www_nycourthelp.gov

Information for Attorneys
(E-filing is Mandatory for Attorneys)

An attorney representing a party who fs served with this notice must either:

1) immediately record his or her representation within the e-filed matter on the
NYSCEF site www.nycourts.gov/efile ; or

2) file the Notice of Opt-Out form with the clerk of the court where this action is
pending and serve on all parties. Exemptions from mandatory e-filing are limited to
attorneys who certify in good faith that they lack the computer hardware and/or
scanner and/or internet connection or that they lack (along with all employees subject
to their direction) the knowledge to operate such equipment. [Section 202.5-bb(e)]

For additional information about electronic filing and to create a NYSCEF account, visit
the NYSCEF website at www.nycourts.gov/efile or contact the NYSCEF Resource Center
(phone: 646-386-3033; e-mail: efile@nycourts.gov).

Dated: June 5, 2019

Matthew W. Saliba, Esq. 8 West 38" Street, 10 Floor
Name Address

Okun, Oddo & Babat, P.C. New York, NY 10018
Firm Name .

(212) 642-0950
Phone

msaliba@ooblaw.com
E-Mail

 

To: Starbucks Coffee Company
c/o United States Corporation Company
80 State Street
Albany, NY 12207
Via Secretary of State

 

6/6/18

Index # Page 2 of 2 EFM-1
Case 1:19-cv-05650 Document 1-1 Filed 10/07/19 Page 12 of 12 PagelD #: 15

amy

Ca) &

0560-2179 (Zz)
SL00b 140A MON ‘410, MON
ZOO} O}INS 329.35 WSF ISOM 8
yHuletd 10} shoulopy

‘Od ‘Lvavg 2 OddO ‘NNO

 

LINIVIdWOD GAISINAA pure SNOWAINS

 

‘Juepusjeq

‘SMONEYVLS
2/4/2 ANVdINOD 4asdd090 SMONEYVLS

- jsurebe -
‘HHUE]

‘NaSeI NSYNV1

 

W1TIOAANS AO ALNNOOD

WHOA MAN dO SLVLS AHL AO LYNOOD AWSedNS

SUES EG

 

ON Xepul

 
